Citation Nr: 1426715	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1954 to October 1974.  He died in January 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Board remanded the matter for additional development.  In her September 2009 substantive appeal, the appellant requested a hearing at a local VA office; she withdrew the request in October 2010 correspondence.


FINDINGS OF FACT

1.  VA and the Department of Defense (DoD) have found that the award explanation for the Veteran's Bronze Star Medal places him on the ground in Laos at a remote site during the time that air spraying of tactical herbicides was taking place on such locations in Laos.

2.  The Veteran died in January 2006: the listed immediate cause of his death was cardiopulmonary arrest due to metastatic lung cancer and chronic obstructive pulmonary disease (COPD).

3.  The primary cause of the Veteran's death, metastatic lung cancer, is reasonably shown to have been caused by his exposure to herbicides in service.  

      
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Dependency and Indemnity Compensation is warranted when a veteran dies due to a service-connected disability.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  Service connection is warranted for disability due to disease or injury that was incurred or aggravated in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain diseases (among them respiratory cancers, including lung cancer) may be service-connected on a presumptive basis (as due to exposure to herbicides) if manifested in a veteran who served in Vietnam during the Vietnam Era even if there is no evidence of the disease in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  The DoD has identified other areas where Agent Orange/the implicated herbicides have been used and VA has extended application of the § 1116 presumptions to those veterans thus exposed to Agent Orange.

It is VA policy to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant asserts that the Veteran's death-causing lung cancer resulted from his exposure to herbicides in service.  His awards in service include a Bronze Star Medal for service in Southeast Asia from March 1966 to February 1967.

VA and DoD have found that the Veteran's Bronze Star Medal award explanation places him on the ground in Laos at a remote site where he participated in assisting damaged, but still flying, aircraft in returning to base, and in the recovery of such aircraft.  The DoD has documented air spraying of tactical herbicides in Laos on foot trails, dirt roads, and other locations that crossed into South Vietnam during the time that the Veteran was stationed in Laos.  

To date, it has been determined that the Veteran was not exposed to herbicides while stationed in Laos, as his duties did not include testing, use, or storage of tactical herbicides.  The Board finds otherwise.  Based on the DoD's acknowledgement of tactical herbicide spraying on trails and roads leading from Laos to Vietnam, and the Veteran's duties in Laos which may reasonably be found to have placed him on such roads and trails, the Board concludes it reasonable to find that he was thus exposed to tactical herbicides in service.  Resolving reasonable doubt in the Veteran's favor (as required), the Board finds that he indeed was thus exposed to Agent Orange in service.

Upon a finding that the Veteran was exposed to Agent Orange in service, the analysis proceeds to application of the presumptions afforded under 38 U.S.C.A. § 1116 to the facts of the instant case.  The Veteran's January 2006 death certificate shows that the immediate cause of his death was cardiopulmonary arrest due to metastatic lung cancer and COPD.  As the record reasonably shows that lung cancer was a cause of the Veteran's death, and as he is entitled to a presumption of service connection for lung cancer based on exposure to herbicides in service, the criteria for establishing service connection for the cause of his death are met.  Service connection for the cause of his death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


